Citation Nr: 1012084	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  09-46 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Ocala Regional Medical Center 
from April 4, 2009, to April 9, 2009.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel











INTRODUCTION

The Veteran had active service from January 1951 to January 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2009 and May 2009 decisions of a 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Gainesville, Florida, that denied the Veteran's claim of 
entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Ocala Regional Medical Center on 
April 4, 2009, to include services provided by the Ocala 
Regional Medical Center, the Marion County Fire Rescue, Ocala 
Hand Center, and Ocala Anesthesia Services.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  Service connection is not in effect for disability of the 
Veteran.

2.  On April 4, 2009, the Veteran was transported to the 
Ocala Regional Medical Center for treatment of a left femoral 
fracture following a fall; the Veteran was discharged on 
April 9, 2009.

3.  The evidence reveals that the Veteran had other health 
care coverage under a health plan that would pay, in whole or 
in part, for the emergency treatment.


CONCLUSION OF LAW

The criteria for entitlement to reimbursement for 
unauthorized medical expenses incurred from April 4, 2009, to 
April 9, 2009, have not been met.  38 U.S.C.A. §§ 1703, 1712, 
1725, 1728; 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.93, 17.120, 
17.161 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

When VA facilities are not capable of furnishing the care or 
services required, the Secretary may contract with non-
Department facilities in order to furnish certain care, 
including hospital care or medical services for the treatment 
of medical emergencies which pose a serious threat to the 
life or health of a Veteran receiving medical services in a 
Department facility . . . until such time following the 
furnishing of care in the non-Department facility as the 
Veteran can be safely transferred to a Department facility.  
38 U.S.C.A § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52 
(2009).

The admission of a Veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54; Malone v. Gober, 10 Vet. App. 539, 541 (1997).  In the 
case of an emergency that existed at the time of admission, 
an authorization may be deemed a prior authorization if an 
application is made to VA within 72 hours after the hour of 
admission.  38 C.F.R. § 17.54 (2009).

Nevertheless, VA may reimburse Veterans for unauthorized 
medical expenses incurred in non-VA facilities where:

(a) Care or services not previously authorized were rendered 
to a Veteran in need of such care or services: (1) For an 
adjudicated service-connected disability; (2) For nonservice-
connected disabilities associated with and held to be 
aggravating an adjudicated service-connected disability; (3) 
For any disability of a Veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability; (4) For any illness, injury, or dental condition 
in the case of a Veteran who is participating in a 
rehabilitation program under 38 U.S.C. Chapter 31 and who is 
medically determined to be in need of hospital care or 
medical services for any of the reasons enumerated in § 
17.48(j); and

(b) Care and services not previously authorized were rendered 
in a medical emergency of such nature that delay would have 
been hazardous to life or health, and

(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.

38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120 (2009).

All three statutory requirements must be met before the 
reimbursement may be authorized.  Zimick v. West, 11 Vet. 
App. 45 (1998); Hayes v. Brown, 6 Vet. App. 66 (1993).

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may also 
be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 
C.F.R. §§ 17.1000-1008 (2009).  To be eligible for 
reimbursement under this authority the appellant has to 
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to his or her life or health (this standard would 
be met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient severity 
(including severe pain) that a prudent layperson who 
possesses an average knowledge of health and medicine could 
reasonably expect the absence of immediate medical attention 
to result in placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a Veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely transferred to a VA or 
other Federal facility;

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of that 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and the 
Veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the Veteran's liability 
to the provider;

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. § 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of Veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

38 C.F.R. § 17.1002 (2009).

If any one of the criteria is lacking, the benefit sought may 
not be granted.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; 
Zimick, 11 Vet. App. at 49; Malone, 10 Vet. App. at 547.

In addition, a Veteran is required to file a claim within 90 
days of the latest of the following: (1) July 19, 2001; (2) 
the date that the Veteran was discharged from the facility 
that furnished the emergency treatment; (3) the date of 
death, but only if the death occurred during the stay in the 
facility that included the provision of the emergency 
treatment; or (4) the date the Veteran finally exhausted, 
without success, action to obtain payment or reimbursement 
for the treatment from a third party.  38 C.F.R. § 17.1004 
(2009).

The Board notes that the provisions of 38 U.S.C.A. § 1725 
reflect a legislative change in that statute, effective 
October 10, 2008.  Specifically, the change of interest is 
that the word "shall" in the first sentence, replaced the 
word "may."  This made the payment or reimbursement by VA of 
treatment non-discretionary, if the Veteran satisfied the 
requirements for such payment.  That is, under the version of 
§ 1725 in effect prior to October 10, 2008, payment of such 
medical expenses was not mandatory even if all conditions for 
the payment were met.  Under both versions, the conditions 
set out in the remainder of the statute must be met in order 
for VA to make payment or reimbursement.

Under both the former and revised versions of § 1725, the 
definition of the term "emergency treatment" was and is 
defined as medical services furnished, in the judgment of the 
Secretary, (1) when Department or other Federal facilities 
are not feasibly available and an attempt to use them 
beforehand would not be reasonable; (2) when such services 
are rendered in a medical emergency of such nature that a 
prudent layperson reasonably expects that delay in seeking 
immediate medical attention would be hazardous to life or 
health; and (3) until such time as the  Veteran can be 
transferred safely to a Department facility.  38 U.S.C.A. § 
1725(f)(1)(B).

A revision was made to § 1725 as to how long emergency 
treatment continued, once the definition of "emergency 
treatment" was met.  Under the former version, treatment is 
considered emergent until the Veteran is transferred safely 
to a Department facility or other Federal facility and such 
facility is capable of accepting such transfer.  Under the 
revised version, "emergency treatment" is continued until 
such time as the  Veteran can be transferred safely to a 
Department facility or other Federal facility and such 
facility is capable of accepting such transfer; or (ii) such 
time as a Department facility or other Federal facility 
accepts such transfer if--(I) at the time the  Veteran could 
have been transferred safely to a Department facility or 
other Federal facility, no Department facility or other 
Federal facility agreed to accept such transfer; and (II) the 
non-Department facility in which such medical care or 
services was furnished made and documented reasonable 
attempts to transfer the Veteran to a Department facility or 
other Federal facility.

In this case, the threshold issue is whether the Veteran had 
any coverage under a health plan contract for pay or 
reimbursement, in whole or in part, for the emergency 
treatment and whether the Veteran had received VA medical 
care within 24 months preceding the medical care in question.

The record reflects that the Veteran was transported by 
ambulance to the Ocala Regional Medical Center on April 4, 
2009.  He was admitted, treated, and discharged on April 9, 
2009.  The Veteran was not service connected for any 
disability.  As such, consideration for payment or 
reimbursement of unauthorized expenses must be made pursuant 
to 38 U.S.C.A. § 1725 and not 38 U.S.C.A. § 1728.

Under 38 U.S.C.A. § 1725, a Veteran is only considered to be 
"personally liable" for treatment if he has no entitlement to 
care of services under a health-plan contract, which includes 
an insurance policy or contract, medical or hospital service 
agreement, membership or subscription contract, or similar 
arrangement under which health services for individuals are 
provided or the expense of such services are paid or coverage 
provided by the Medicare program administered by the Social 
Security Administration (SSA).  See 38 U.S.C.A. § 
1725(b)(3)(B) and (f)(2)(A)(B).

In the instant case, a review of the Veteran's file reveals 
that he had Medicare Part A and Part B coverage at the time 
of the treatment in question.  Medical Part A coverage was 
said to have been effective as of January 1, 1995, and 
Medicare B coverage was said to have been effective as of 
September 1, 1995.  As such, without addressing the remaining 
criteria of eligibility for payment or reimbursement of 
unauthorized medical expenses under the provisions of 38 
U.S.C.A. § 1725, the Veteran is not eligible to receive 
reimbursement for the reasonable value of treatment as he had 
coverage under a health-plan contract for payment or 
reimbursement, in whole or in part, on the dates of treatment 
at Ocala Regional Medical Center, from April 4, 2009, to 
April 9, 2009, to include services provided by the Ocala 
Regional Medical Center, the Marion County Fire Rescue, Ocala 
Hand Center, and Ocala Anesthesia Services.  See 38 U.S.C.A. 
§ 1725 (g).

In the absence of evidence to establish that the Veteran 
meets all the criteria for payment or reimbursement of non-VA 
medical services, either on the basis of eligibility under 38 
U.S.C.A. § 1728 or under 38 U.S.C.A. § 1725, payment or 
reimbursement of those services is not warranted.  The Board 
lacks authority to award medical care benefits except as 
authorized by statute and regulations.  Where the law and not 
the evidence is dispositive, the claim should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v Brown, 6 Vet. App. 426, 430 (1994).  For these 
reasons, the Board finds that the Veteran's claim is without 
legal merit, and the appeal must be denied.  The provisions 
regarding VA's duties to provide notice and assistance to 
claimants have no effect on an appeal where the law, and not 
the underlying facts or development of the facts are 
dispositive in a matter.  Manning v. Principi, 16 Vet. App. 
534 (2002). 




ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Ocala Regional Medical Center 
from April 4, 2009, to April 9, 2009, is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


